 
AMENDMENT TO REDEVELOPER AGREEMENT


BETWEEN TOWN OF KEARNY (“TOWN”) AND DVL KEARNY HOLDINGS LLC AND ITS SOLE MEMBER,
DVL, INC. (“REDEVELOPER”) FOR PROPERTY ALONG PASSAIC AVENUE DESIGNATED AS BLOCK
15, LOTS 7A, 7B, 8.01, 8B, 8.02 & 22A.


The above Redeveloper Agreement dated December 11, 2007, is amended as follows:


1.  The attached Exhibits B, C and Schedule B-1 are hereby substituted for the
Exhibits B and C originally attached to the Redeveloper Agreement.


2.  The dates in the following provisions of the Redeveloper Agreement are
amended as follows:
a.  Section 2.05: the April 30, 2008 deadline for providing reports is hereby
changed to January 15, 2009;
b.  Section 2.10(d): the January 31, 2008 deadline for filing of preliminary
site plan approval is hereby changed to provide for the filing of an application
for amended preliminary approval by December 22, 2008;
c.  Section 2.11: the December 31, 2009 tolling extension deadline is hereby
changed to May 1, 2011;
d.  Section 3.01: the Term expiration date of December 31, 2009 is hereby
changed to May 1, 2011;
e.  Section 10.02: the April 30, 2008 date for binding leases is hereby changed
to April 15, 2009;
f.  Section 11.01: the December 31, 2009 term expiration date is hereby changed
to May 1, 2011.


3.  This amendment shall not be effective unless and until Redeveloper
replenishes the Escrow Account held by the Town in accordance with Section 2.09
of the Redeveloper Agreement.


4.  All other provisions of the Redeveloper Agreement remain in full force and
effect.
 
The parties have executed this Amendment on the dates set forth on the attached
Acknowledgments
 
TOWN OF KEARNY
 
DVL KEARNY HOLDINGS LLC
by DVL, Inc., its sole member
 
DVL, INC.
         
By: 
/s/ Alberto Santos   
By: 
/s/ Alan Casnoff   
By: 
/s/ Alan Casnoff   
Alberto Santos, Mayor
   
Alan Casnoff 
    Alan Casnoff 



Alan Casnoff and Lawrence J. Cohen, the guarantors under the Redeveloper
Agreement, hereby acknowledge and confirm that their guarantee obligations
continue with respect to all aspects of the Redeveloper Agreement, as modified
herein.
 

 

/s/ Alan Casnoff   /s/ Lawrence J. Cohen
Alan Casnoff
 
Lawrence J. Cohen


 
 
1

--------------------------------------------------------------------------------

 

 
STATE OF NEW JERSEY
 
)
   
)  ss:
COUNTY OF HUDSON
 
)



BE IT REMEMBERED, that on the 24th day of December, 2008, before me, the
subscriber, Gregory J. Castano, an Attorney at Law of New Jersey, personally
appeared Alberto G. Santos, who being by me duly sworn on his oath, deposes and
makes proof to my satisfaction, that he is the Mayor of the Town of Kearny, a
body corporate and politic of the State of New Jersey; that the execution as
well as making of this Amendment to the Redeveloper Agreement, has been duly
authorized by a proper Resolution of the Town; and said Amendment to the
Redeveloper Agreement was signed and delivered by him in his capacity as Mayor
and for the voluntary act and deed of said Town, for the uses and purposes
therein expressed.
 

    /s/ Gregory J. Castano 
 
 
Gregory J. Castano, an Attorney at Law
of New Jersey

 


 
2

--------------------------------------------------------------------------------

 

 
EXHIBIT B


DESCRIPTION OF THE PROJECT


The Redevelopment Project consists of the following components (as further
depicted on the Concept Plans, but with square footage as set forth below).


(A)           Building #1: new construction of approximately 35,000 square feet
(“sf”) of retail space oriented in an east-west configuration on Passaic Avenue
at the south of the Project Area. Redeveloper has entered into a lease agreement
for Building #1 for use and occupancy by P.C. Richard’s. In the event P.C.
Richards does not occupy Building #1, then Redeveloper shall make best efforts
to lease Building #1 for use and occupancy by one or more retail establishments
which may be nationally or regionally based and as may generally be found in a
Class A outdoor shopping center, as shown on Schedule B-1 attached hereto.
Redeveloper agrees it will not lease to a business not listed on Schedule B-1
without the prior approval of the Town.


(B)           Building #2: new construction of approximately 67,500 sf of retail
space (one story) oriented in a north-south configuration located to the north
and east of Building #1. Redeveloper shall make best efforts to lease a portion
of Building #2 for use and occupancy by Staples, which has indicated a
willingness to lease approximately 19,000 sf of space in Building #2 and
negotiations for execution of a lease are ongoing. In addition to or in lieu of
Staples (in the event Staples does not sign a lease), then Redeveloper shall
lease space in Building #2 to one or more retail establishments which may be
nationally or regionally based and as may generally be found in a Class A
outdoor shopping center, as shown on Schedule B-l attached hereto. Redeveloper
agrees it will not lease to a business not listed on Schedule B-1 without the
prior approval of the Town.


(C)           Building #3: new construction of approximately 12,900 sf of retail
space on Passaic Avenue located to the north and west of Building #2 and to the
north of Building #1. Redeveloper shall make best efforts to lease Building #3
for use and occupancy by one or more retail establishments which may be
nationally or regionally based and as may generally be found in a Class A
outdoor shopping center, as shown on Schedule B-1 attached hereto. Redeveloper
agrees it will not lease to a business not listed on Schedule B-1 without the
prior approval of the Town.


(D)           Building #4: new construction of approximately 6,400 sf of retail
space in an east-west configuration to be located on Passaic Avenue at the
northwestern portion of the Project Area near Bergen Avenue. Redeveloper has
entered into a lease of Building #4 for use and occupancy by Longhorn
Restaurant. In the event Longhorn Restaurant does not occupy Building #4, then
Redeveloper shall make best efforts to lease Building #4 to another sit down
restaurant, which tenant shall be subject to the approval of the Town.


(E)           Building #5: new construction of approximately 2,500 sf of retail
space on Passaic Avenue at the intersection of Bergen Avenue. Building #5 shall
be leased to a sit-down restaurant establishment, which tenant shall be subject
to the approval of the Town.


(F)           Building #11: new construction of approximately 4,000 sf of retail
space on Passaic Avenue directly to the north of Building #3. Building #11 shall
be leased to a sit-down restaurant or to a national or regional retail
establishment as may generally be found in a Class A outdoor shopping center, as
shown on Schedule B-1 attached hereto. Redeveloper agrees it will not lease to a
business not listed on Schedule B-1 without the prior approval of the Town.


 
3

--------------------------------------------------------------------------------

 




(G)           New landscaped parking lot of approximately 580 spaces for retail
tenants of Building #1, Building #2 and Building #3.


(H)           Improvements to existing 694 space parking lot for Kmart and
Modell’s/Dress Barn, including the introduction of landscaping, new light
fixtures, and paving.


(I)           Streetscape and landscaping improvements on Passaic Avenue along
full length of Project area.


(J)           Three entrance drives to Project Area, the southern-most drive to
be shared with the existing supermarket located to the south of the Project
area.


(K)           Construction of a “gateway” entrance with decorative paving at
Passaic Avenue and Bergen Avenue.


(L)           Construction of one or more pedestrian crossings on Passaic Avenue
to link the Redevelopment Project to pathways to a waterfront park along a
portion of the Passaic River.


NOTE: If Redeveloper fails to enter into leases by April 15, 2009 for Buildings
#1 and #2, such failure shall be an event of default by the Redeveloper, in
which event the Town shall have all rights and remedies provided under this
Agreement, including the right to terminate this Agreement and all of
Redeveloper’s rights hereunder


 
4

--------------------------------------------------------------------------------

 


SCHEDULE B-1


•
Petsmart
Cycle Gear
•
Old Navy
Crème de la Crème
•
Lowe’s
Jared
•
Gap
Verizon Wireless
•
Banana Republic
Payless
•
Fashion Bug
Martin & Osa
•
The Little Gym
Filene’s Basement
•
Party City
Peebles
•
Home Goods
AutoZone
•
Marshalls [subsidiary only]
ULTA
•
K&G Superstore
AT&T
•
A.J. Wright
Borders
•
Lane Bryant
Lens Crafters
•
Victoria’s Secret
Trader Joes
•
T.J. Maxx
Bath & Body Works
•
Costco
Foot Solutions
•
Blue Tulip
American Eagle Outfitters
•
DSW
Aerosoles
•
Men’s Warehouse
Famous Footwear
•
Michaels
Bed Bath and Beyond
•
Babies R Us
Burlington Coat
•
Buy Buy Baby
Joyce Leslie
•
Mother Load
Walgreens
•
Belly
Export Fitness
•
Gymboree
Toys-R-Us
•
Hallmark
TCBY
•
AC Moore
Cold Stone Creamery
•
Pottery Barn
Chipolte
•
LA Fitness
Barnes & Noble
•
Staples
Panera Bread
•
Anna’s Linens
Best Buy
•
Petco
 
•
Pier 1
 
•
Family Christian Stores
 

 
5

--------------------------------------------------------------------------------



 
EXHIBIT C


DETAILED CONSTRUCTION SCHEDULE



 
Milestone
Completion Date
1.
RDA Execution/Plan Amendment approval
December 11, 2007
2.
Site Plan Application (Prelim. for all Bldgs)
March 26, 2008
3.
Site Plan Approval (Prelim. for all Bldgs.)
September 3, 2008 (awaiting resolution of memorialization)
3A.
Amended Preliminary Site Plan Application (for all Bldgs.)
December 22, 2008
3B.
Amended Preliminary Site Plan Approval (for all Bldgs.)
March 31, 2009
4.
Final Site Plan Application (all Bldgs.)
April 30, 2009
4A.
Final Site Plan Approval (all Bldgs.)
August 1, 2009
5.
Commence Demolition (Bldgs. 1, 2 & 3) and Construction
October 15, 2009
6.
Substantial Completion of Buildings #1 and #2 (TCO/CO).
December 31, 2010
7.
Substantial or near completion of buildings other than Buildings #1 and #2.
May 1, 2011
8.
Completion of Passaic Avenue Improvements
Upon Building completion, phased in three sections (Bldgs. 1, 2, 3) (Bldgs. 4,
5) (Bldg. 11) or earlier if required by Town or County Planning Board approvals.



*Note: If Redeveloper is precluded from commencing construction by the dates
indicated due to weather conditions, the failure to meet the commencement of
construction shall not be a default if the Redeveloper demonstrates to the
reasonable satisfaction of the Town that it will nevertheless be able to meet
the deadline(s) for completion of construction.


 
6

--------------------------------------------------------------------------------


 